MAYFIELD, J. —
Appellant, a foreign corporation, sued appellee in assumpsit for books sold and delivered. Appellee filed turn pleas, numbered 1 and 2, identical in legal effect, setting up the facts that plaintiff was a foreign corporation and had not complied with the statutes relating to foreign corporations doing business in this state. TO' these pleas the plaintaiff filed two replications, which were the same in legal effect, that plaintiff had not done any intrastate business in Alabama; that the only business it had done was interstate business. The defendant demurred to the replications, the court sustained the demurrer, and the plaintiff took a nonsuit, with a bill of exceptions, and here assigns this ruling of the trial court as error.
The assignment is well taken. The replications were a complete answer to the pleas, and, if true, the pleas set up no defense to the action.
Our constitutional and statutory provisions regulating foreign corporations doing business in the state relate to intrastate business, and not to interstate business. To attempt to make them relate to interstate business would make them void to that extent, because in violation of the commerce clause of the federal Constitution (article 1, § 8). — Ware v. Hamilton-Brown Shoe Co., 92 Ala. 145, 9 South. 36; Culberson v. A., T. & B. Mfg. Co., 107 Ala. 457, 19 South. 34; Cooper Mfg. Co. v. Ferguson, 113 U. S. 727, 5 Sup. Ct. 739, 28 L. Ed. 1137; Robbins v. Shelby Taxing Dist., 120 U. S. 489, 7 Sup. Ct. 592, 30 L. Ed. 694.
Reversed and remanded.
Anderson, C. J., and Somerville and Thomas, JJ., concur.